Citation Nr: 1211328	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected right knee disorder, left knee disorder, or left leg disorder.

2.  Entitlement to an effective date prior to May 1, 2008 for the award of dependent compensation for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issue of entitlement to service connection for a right foot disorder is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection for eczema, a left knee disorder, a right knee disorder, a left leg disorder, and a lumbar spine disorder was granted by an August 1996 rating decision, and noncompensable evaluations were assigned to each; a 10 percent evaluation was awarded based on multiple noncompensable service-connected disabilities.

2.  By a December 2001 rating decision, increased evaluations were awarded for a right knee disorder, a left knee disorder, and a left leg disorder, with a combined evaluation of 30 percent assigned, effective July 17, 2000.

3.  The Veteran and his wife were married on May [redacted], 1969.

4.  On April 14, 2008, the Veteran submitted a Status of Dependents Questionnaire which listed his wife as a dependent, along with her Social Security number.

CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to May 1, 2008 for the award of dependent compensation for the Veteran's wife have not been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim of entitlement to an effective date prior to May 1, 2008 for the award of dependent compensation for the Veteran's wife, as resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2011).  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f). 

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

Any person who applies for any VA compensation or pension benefit shall furnish VA with the Social Security number of any dependent upon whom the application is based.  VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number.  The application may be reconsidered if the Veteran subsequently furnishes VA with the Social Security number.  See 38 U.S.C.A. § 5101(c). 

The evidence of record shows that the Veteran and his wife were married on May [redacted], 1969.  By an August 1996 rating decision, service connection for eczema, a left knee disorder, a right knee disorder, a left leg disorder, and a lumbar spine disorder was granted, and noncompensable evaluations were assigned to each, effective February 26, 1996.  A 10 percent evaluation was assigned based upon multiple, noncompensable, service-connected disabilities.  Thereafter, a December 2001 rating decision granted increased evaluations of 10 percent for a right knee disorder, 10 percent for a left knee disorder, and 10 percent for a left leg disorder, each effective July 17, 2000.  The combined evaluation for the Veteran's service-connected disabilities was 30 percent, effective July 17, 2000.  The Veteran was notified of the December 2001 rating decision by a December 2001 letter, 

which was sent to his address in Fredericksburg, Virginia.  The letter advised the Veteran that additional benefits were available for the Veteran's dependents if he submitted VA Form 21-686c, "Declaration of Status of Dependents."  On April 14, 2008, the Veteran submitted VA Form 21-686c, "Declaration of Status of Dependents," and identified his wife as a dependent.  

By a May 2008 administrative action, the RO notified the Veteran that dependency benefits were awarded effective May 1, 2008, and that they could not be awarded prior to May 1, 2008 because his dependency claim was received on April 14, 2008, more than one year after the date of his marriage and the date of the assignment of a 30 percent evaluation for his service-connected disorders.  In June 2008, the Veteran filed a notice of disagreement contesting the effective date and in November 2008, he perfected his appeal.

During his January 2012 hearing before the Board, the Veteran alleged that he was entitled to an effective date of July 17, 2000 for the award of dependent benefits for his wife, the date that he became eligible to receive dependent benefits based on the grant of a combined evaluation of 30 percent for his service-connected disabilities.  He contended that he was not informed by VA that he was entitled to dependent benefits and that he did not remember VA sending him any forms or documents explaining it to him.  The Veteran and his wife testified that they resided in Fredericksburg, Virginia in 2000, at the time of the July 2000 rating decision.

Regarding the possible effective dates provided for in 38 C.F.R. § 3.401(b), the Veteran's claim for additional compensation for his dependent wife was received by the RO on April 14, 2008; thus, the date of claim was April 14, 2008.  38 C.F.R. § 3.401(b)(1)(ii).  The date that dependency for the Veteran's wife arose was the date that they were married, May [redacted], 1969.  38 C.F.R. § 3.401(b)(2).  The effective date of when the Veteran's combined rating was increased to at least 30 percent was July 17, 2000.  38 C.F.R. § 3.401(b)(3).  As the law instructs that the effective date for additional compensation for dependents is the latest of the aforementioned dates, 

the correct effective date for the additional award is the date of claim, April 14, 2008.  

The earliest that the additional award of compensation for a dependent can occur is the first day of the month following the effective date, the proper date for the initial payments is May 1, 2008.  See 38 C.F.R. § 3.31.  As such, an effective date prior to May 1, 2008 for the award of dependent compensation for the Veteran's wife is not warranted. 

The Board acknowledges the Veteran's argument that he was not notified by VA that he was entitled to dependent benefits in July 2000, and that he did not remember anyone sending him forms or documents explaining it to him.  However, the Veteran's claims file shows that he was notified in a December 2001 letter that he was being paid as a single veteran with no dependents, and that he was required to send VA Form 21-686c, "Declaration of Status of Dependents" if he wished to receive additional benefits for his dependents.  The letter was sent to the Veteran at an address in Fredericksburg, Virginia, which the Veteran testified was where he lived in 2000.  Thus, the evidence of record reflects that the Veteran was notified of his entitlement to additional dependent benefits at the time that he became eligible to receive them.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001). 

Accordingly, entitlement to an effective date prior to May 1, 2008 for the award of dependent compensation for the Veteran's wife is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  38 C.F.R. § 3.102.  However, as the Veteran did not submit a claim for dependency benefits for his wife until April 2008, the preponderance of the evidence is against the claim and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An effective date prior to May 1, 2008 for the award of dependent compensation for the Veteran's wife is denied.
REMAND

Review of the Veteran's claims file reflects that he has not been afforded a VA examination addressing the etiology of his right foot disorder.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

The evidence of record reflects that the Veteran has current diagnoses of a right foot disorder, and that he had symptoms of a right foot disorder during service, including findings of bilateral pes planus, blisters on the foot, and athlete's foot.  During his January 2012 hearing before the Board, the Veteran testified that he had foot pain during service, beginning in 1978, and that his right foot continued to bother him throughout the rest of his career in active duty service.  In addition, he reported that he has experienced symptoms of a right foot disorder continuously since service discharge.  The Veteran also alleges that his right foot disorder may be caused or aggravated by his service-connected right knee disorder, left knee disorder, or left leg disorder.

While there is no medical evidence of record proving a link between the Veteran's right foot disorder and his active duty service or a service-connected disorder, the Veteran's testimony reporting continued symptoms of a right foot disorder since 

service discharge meet the low threshold described in McLendon.  Thus, the RO should provide the Veteran with a VA examination addressing the etiology of his right foot disorder.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to ascertain the etiology of any right foot disorder found.  The examiner must be provided with, and review, the entire claims file and Virtual VA records in conjunction with the examination.  The examiner must specify in the report that the claims file and the Virtual VA records have been reviewed, and must indicate the dates encompassed by the Virtual VA records.  All necessary special studies or tests must be accomplished.  After a thorough review the Veteran's claims file and Virtual VA records, and with consideration of the Veteran's statements as to observable symptoms, the examiner must state whether any current right foot disorder found, or any right foot disorder diagnosed from February 2009 to the present, is related to his military service, or to any incident therein.  The examiner must also provide an opinion as to whether the Veteran's right foot disorder was caused or aggravated by any service-connected disorder, to include the Veteran's right knee disorder, left knee disorder, and left leg disorder.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons 

why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The VA examination report obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the 

case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


